BERANEK, Judge.
This petition for common law certiorari has been considered on motion to dismiss filed by the respondent. This is a medical mediation proceeding. The panel has met, conducted a hearing, and rendered a decision finding actionable negligence. The petition for writ of certiorari seeks review of the decision of the medical mediation panel and seeks to question the sufficiency of the evidence. The respondent has filed a motion to dismiss the petition asserting this Court lacks jurisdiction and that the recent opinion of the Third District Court of Appeal in Hubacher v. Landry, 360 So.2d 42, Opinion filed June 13, 1978, warrants dismissal.
It is our conclusion that the petition for common law certiorari herein does not demonstrate jurisdiction and same is hereby dismissed. We adopt the reasoning of the Court in Hubacher v. Landry, supra. We stress that this case involves a decision by a mediation panel on the merits which is questioned on evidentiary grounds. No issue as to jurisdiction is involved as was the situation in this Court’s prior decisions in Perkins v. Pare, 352 So.2d 65 (Fla. 4th DCA *4601977), and Cole v. Wallace, 354 So.2d 885 (Fla. 4th DCA 1977).
The respondent’s motion to dismiss the writ of certiorari is hereby granted.
CROSS and DAUKSCH, JJ., concur.